Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 1 of 6




            EXHIBIT A
                   (redacted)
Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 2 of 6




            EXHIBIT B
                   (redacted)
Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 3 of 6




            EXHIBIT C
                   (redacted)
Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 4 of 6




            EXHIBIT D
                   (redacted)
Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 5 of 6




              3501-0051
                   (redacted)
Case 1:20-cr-00188-JSR Document 222-1 Filed 03/08/21 Page 6 of 6




              3501-0581
                   (redacted)
